103 B.R. 937 (1989)
In re CONVENT GUARDIAN CORP., Debtor.
In re Sidney N. WENIGER, Wengroup Equities, Corp., Schoolhouse Apartments, Inc., Reservoir Terrace Corp., Wengroup Development Corp., and Schuylkill Guardian Corp., Debtors.
Bankruptcy Nos. 87 B 2166, 87 B 2325, 87 B 2326, 87 B 2544 and 87 B 2546-87 B 2548.
U.S. Bankruptcy Court, N.D. Illinois, E.D.
August 4, 1989.
*938 Melanie Rovner Cohen, Jeff J. Marwil, Altheimer & Gray, Chicago, Ill., for debtor.
Matthew J. Botica, Hopkins & Sutter, Chicago, Ill., for FSLIC.
David F. Heroy, Gardner, Carton & Douglas, Chicago, Ill., for Creditors' Committee.
MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN PART THE FIRST AND THE SECOND APPLICATIONS OF ALTHEIMER & GRAY FOR REIMBURSEMENT OF EXPENSES
SUSAN PIERSON DeWITT, Bankruptcy Judge.
This matter comes before the Court on the Motion for Reconsideration of the Order Denying the First Application for Fees and Reimbursement of Expenses filed by Antonow & Fink, counsel for the Debtors, the Second Application for Fees and Expenses filed by Altheimer & Gray, on behalf of and as successor to Antonow & Fink, the Objection of the U.S. Trustee to the Debtor's Second Application for Fees, the Objection of the Unsecured Creditors' Committee for Sidney N. Weniger to the Second Application for Fees, and the Response and the Objection of the Federal Savings and Loan Insurance Corporation ("FSLIC"), as receiver for FirstSouth, F.A., to the Second Application. Now, therefore, for the reasons set forth below, the expense portions of the First and the Second *939 Applications for Fees and Expenses are granted in part and denied in part.

BACKGROUND
In the First Application for Fees and Expenses, Antonow & Fink requested attorneys' fees in the amount of $502,749.50 and expenses in the amount of $42,946.50 for services performed and expenses incurred from February 11, 1987 through September 30, 1987. On June 1, 1988, the Court entered an Order denying Antonow & Fink's Application primarily because counsel failed to allocate the fees among the seven separate estates. In response, Antonow & Fink filed a Motion for Reconsideration of the June 1, 1988 Order.
In its Second Application for Fees and Expenses, Altheimer & Gray, on behalf of and as successor to Antonow & Fink, requests $411,840.50 for fees and $41,638.93 in expenses for the time period from October 1, 1987 to June 30, 1988.
On November 18, 1988, the Court conducted a hearing on the Second Application for Fees and on the Motion for Reconsideration. At the hearing, the U.S. Trustee, the Unsecured Creditors' Committee, and the FSLIC withdrew their objections based on Melanie Rovner Cohen's representations that Altheimer & Gray would voluntarily reduce the amount of fees requested by $275,000.00, and furthermore, that four of the seven estates would be substantively consolidated.[1]
On February 1, 1989, the Court, based on Melanie Rovner Cohen's representations, entered an Order awarding Altheimer & Gray $639,590.00 in fees. However, the Court further ordered that the expense portions of the First and Second Applications remain under advisement. Thus, this Memorandum Opinion and Order will deal solely with the expense portions of the Applications.

ANALYSIS
Pursuant to Section 331 of the Bankruptcy Code, counsel for a debtor may apply to the court, not more than once every 120 days, unless the court orders otherwise, for compensation for services rendered and for reimbursement of expenses. Thus, the bankruptcy court has independent authority and responsibility to determine the reasonableness of compensation awarded. In re Meade Land and Development Co., Inc., 527 F.2d 280, 283 (3rd Cir.1975); Matter of Affinito & Son, Inc., 63 B.R. 495, 497 (Bankr.W.D.Pa.1986); In re N.S. Garrott & Sons, 54 B.R. 221, 222 (Bankr.E.D.Ark.1985); In re Smith, 48 B.R. 375, 379 (Bankr.C.D.Ill.1984). Moreover, the applicant carries the burden of establishing that it is entitled to certain expenses. Affinito, 63 B.R. at 497. The Court will not assume any expense is necessary. See In re Lindberg Products, Inc., 50 B.R. 220, 221 (Bankr.N.D.Ill.1985); In re Four Star Terminals, Inc., 42 B.R. 419, 429 (Bankr.D.Alaska 1984); In re Harman Supermarket, Inc., 44 B.R. 918, 920 (Bankr.N.D.Va.1984).
Bankruptcy Rule 2016 provides that "an entity seeking interim or final compensation for services, or reimbursement of necessary expenses, from the estate shall file with the court an application setting forth a detailed statement of (1) the services rendered, time expended and expenses incurred, and (2) the amounts requested." (emphasis added) The Application should contain a detailed list of expenses including the date, the type and the amount. Expenses must be actual not estimates. In re Wildman, 72 B.R. 700, 731 (Bankr.N.D.Ill.1987); In re Marsh, 14 B.R. 615, 617 (Bankr.E.D.Va.1981). An expense is necessary if it was incurred because it was reasonably needed to accomplish the proper representation of the client. Wildman, 72 B.R. at 731.
Expenses which are overhead are not compensable because they are built into the hourly rate. See Wildman, 72 B.R. at 731; In re Pacific Express, Inc., 56 B.R. 859, 865 (Bankr.E.D.Cal.1985). Overhead, *940 for bankruptcy purposes, includes "all continuous administrative or general costs or expenses incident to the operation of the firm which cannot be attributed to a particular client or cost." In re Thacker, 48 B.R. 161, 164 (Bankr.N.D.Ill.1985), quoting, In re Jensen-Farley Pictures, Inc., 47 B.R. 557, 584 (Bankr.D.Utah 1985).
Given the broad definition of overhead, the courts are split as to which expenses actually constitute overhead. Some bankruptcy courts deny reimbursement for meals[2], word processing[3], messenger service[4], taxi fares and parking[5], photocopying and postage[6], express mail services[7], and legal computer costs[8]. However, some courts hold that the aforementioned expenses are compensable. See, e.g., In re Seneca Oil Company, 65 B.R. 902, 913 (Bankr.D.Kan.1986) (Photocopying, extraordinary postage, long distance telephone charges, computer research time, required out-of-town meals, lodging and transportation allowed if shown to be reasonable and necessary); In re Thacker, 48 B.R. 161, 164 (Bankr.N.D.Ill.1985) (Court fees, transcription fees, out-of-town travel expenses, delivery service, long distance telephone calls and postage expenses are not overhead.) While some courts allow photocopying charges, messenger charges, long distance telephone charges and travel expenses, some courts disallow those expenses when there is insufficient detail to determine whether the expenses are necessary or reasonable. See, e.g., In re Thacker, 48 B.R. at 165; In re Tolan, 41 B.R. 751, 756 (Bankr.M.D.Tenn.1984); In re G.W.C. Financial & Insurance Services, Inc., 8 B.R. 122, 127 (Bankr.C.D.Cal.1981).
In addition to the obvious overhead such as rent, taxes, insurance, lighting, and heating, the Court finds that, absent extraordinary circumstances, secretarial overtime charges, postage charges, messenger service charges, and express mail charges, are overhead and thus noncompensable. Additionally, the Court finds that, absent extraordinary circumstances, it will not reimburse an applicant for local meals and parking at the estate's expense, and ultimately at the expense of the unsecured creditors.
In this case, the Court will address the expense entries in the First and Second Applications separately. In the First Application Altheimer & Gray requests $42,946.50 in expenses. The Court categorized the expense entries into nine categories, postage charges, secretarial overtime charges, travel costs, meal expenses, Federal Express charges, taxicab charges for the messenger, messenger charges, general taxicab fares, and parking expenses. The Court will discuss each category separately.

First Application
A. Postage Charges.
On Page 59 of the Application, Altheimer & Gray requests $32.25 for postage. The entry does not state the date the postage *941 expense was incurred, why it was incurred or what document was mailed. Moreover, the entry fails to state any extraordinary circumstances. Thus, the Court finds that the postage charge of $32.25 is overhead and is not compensable. Accordingly, that expense request will be denied. A proper compensable entry should read:


May 1, 1989   Postage to mail out 100 disclosure   $32.25
                statements.

B. Secretarial Overtime Charge.
Additionally, on Page 59 of the Application, Altheimer & Gray requests $703.35 for secretarial overtime. The Court finds that secretarial overtime, absent extraordinary circumstances, is overhead and is therefore noncompensable. Even if secretarial overtime were compensable, the Court would have to deny the request because the entry fails to state who worked the overtime, why the person worked overtime and what matter the person worked on. A proper compensable entry should read:


May 1, 1989   Jane Doe, 5 hours overtime         $142.00
                working on emergency motion
                for cash collateral for May 2,
                1989.

C. Travel Costs.
The Court will deny the following travel cost entries because the Court is unable to determine where the attorney stayed and how much the hotel cost per night, where the attorney ate and how much the meal cost, how much was spent on other items and what matter the attorney was working on and because Altheimer & Gray failed to produce any backup documentation to clarify the matter[9]:


 2/1/87  Travel Costs-Hotel, Meals and/or            $  171.50
           miscellaneous for M.R. Cohen
           re: Trip to New York on 2/1/87.
2/28/87  Travel Costs-Hotel, Meals and/or               101.36
           miscellaneous for M.R. Cohen
           re: Trip to Little Rock on 1/21-22/87.
2/28/87  Travel Costs-Hotel, Meals and/or                69.09
           miscellaneous for M.R. Cohen
           re: Trip to Little Rock, Arkansas
           on 1/6-7/87.
2/28/87  Travel Costs-Hotel, Meals and/or             1,672.66
           miscellaneous for M.R. Cohen
           re: Trip to New York, N.Y. 1/2-2/1/87.
2/28/87  Travel Costs-Hotel, Meals and/or               281.47
           miscellaneous for A.R. Cole re:
           Trip to New York on 1/29-30/87.
3/17/87  Travel Costs-Hotel, Meals and/or            $  116.50
           miscellaneous for M.R. Cohen
           re: Trip to New York on March
           12-13, 1987.
3/17/87  Travel Costs-Hotel, Meals and/or                62.00
           miscellaneous for M.K. Lippe re:
           Trip to New York March 12-13,
           1987.
4/01/87  Travel Costs-Hotel, Meals and/or               104.80
           miscellaneous for M.R. Cohen
           re: Trip to New York on April
           22-23, 1987.
4/10/87  Travel Costs-Hotel, Meals and/or               437.58
           miscellaneous for M.K. Thomas
           re: Trip to Philadelphia on April
           6-7, 1987.
4/24/87  Travel Costs-Hotel, Meals and/or                69.00
           miscellaneous for J. Wiener re:
           Trip to Philadelphia on April 22-24,
           1987.
4/30/87  Travel Costs-Hotel, Meals and/or                94.75
           miscellaneous for MRC re: Trip
           to NYC on 4-30-87.
4/30/87  Travel Costs-Hotel, Meals and/or               200.90
           miscellaneous for M.R. Cohen
           re: Trip to New York on March
           12-13, 1987.
4/30/87  Travel Costs-Hotel, Meals and/or               210.21
           miscellaneous for M.K. Lippe re:
           Trip to New York on March 12-13,
           1987.
5/31/87  Travel Costs-Hotel, Meals and/or               194.53
           miscellaneous for MRC re: Trip
           to NYC on 4-30-87.
5/31/87  Travel Costs-Hotel, Meals and/or               207.76
           miscellaneous for MRC re: Trip
           to NYC on 4-22-87.
5/31/87  Travel Costs-Hotel, Meals and/or               141.19
           miscellaneous for JW re: Trip to
           Phil. PA on 4-22-87.
 6/5/87  Travel Costs-Hotel, Meals and/or                55.70
           miscellaneous for JW re: Trip to
           Phil Pa on 5-31 thru 6-3-87.
 7/6/87  Travel Costs-Hotel, Meals and/or                80.00
           miscellaneous for M.R. Cohen
           re: Trip to New York City on
           July 6-7, 1987.
 7/6/87  Travel Costs-Hotel, Meals and/or                47.00
           miscellaneous for A.R. Cole re:
           Trip to New York City on July
           6-7, 1987.
 7/8/87  Travel Costs-Hotel, Meals and/or                73.23
           miscellaneous for J. Wiener re:
           Trip to Phil, PA on June 2, 1987.
 7/8/87  Travel Costs-Hotel, Meals and/or                73.23
           miscellaneous for J. Wiener re:
           Trip to Phil, PA on June 2, 1987.
 7/8/87  Travel Costs-Hotel, Meals and/or                73.24
           miscellaneous for J. Wiener re:
           Trip to Phil, PA on 6/2/87.
7/29/87  Travel Costs-Hotel, Meals and/or                48.41
           miscellaneous for A.R. Cole re:
           Trip to Little Rock, Arkansas on
           July 27, 1987.
7/31/87  Travel Costs-Hotel, Meals and/or                15.10
           miscellaneous for J. Wiener re:
           Trip to Philadelphia on May 31,
           1987.
8/15/87  Travel Costs, Hotel, Meals and/or              110.00
           miscellaneous for JJM re: Trip
           to Panama City, Florida on 8-19-87.
*942
8/21/87  Travel Costs-Hotel, Meals and/or            $  119.15
           miscellaneous for J.J. Marwil re:
           Trip to Panama City, Florida.
8/31/87  A.R. Cole expenses for airline ticket          256.53
           upgrade, hotel and misc. re:
           trip to NYC on July 6-7, 1987.
8/31/87  Travel Costs-Hotel, meals and/or               224.75
           miscellaneous for M.R. Cohen
           re: Trip to NYC on July 6-7,
           1987.
9/15/87  Travel Costs-Hotel, meals and/or                50.00
           miscellaneous for ARC to Little
           Rock, Arkansas on 9-1-87.
9/24/87  Travel Costs-Hotel, meals and/or                87.60
           miscellaneous for J. Wiener re:
           Trip to NYC on September 17,
           1987.
9/28/87  Travel Costs-Hotel, meals and/or                90.10
           miscellaneous for MRC re: Trip
           to New York City on 9/18-9/22/87.
                                                     _________
                                     Total           $5,539.34

The Court will not reimburse an Applicant for miscellaneous expenses which are not specifically set forth. A proper compensable entry for travel costs should read:


May 1, 1989  Travel Costs for John Doe to       $128.59
               New York City regarding
               sale of the Debtor's property:
             Sheraton Inn  One Night at
               $110.00 per night.
             Dinner at Hotel $18.59

D. Meal Expenses.
The Court will deny the following entries for reimbursement of local meal expenses because the Court is unable to determine either who was present at the meals, what the parties were working on while these alleged business meals were occurring, where the meetings occurred or why it was necessary to conduct the meetings over breakfast, lunch or dinner:


2/23/87  Luncheon Costs for Rosa Lopez re:       $  6.00
           working.
2/28/87  Luncheon Costs at the Hyatt Regency       30.70
           for JAC, MKL, MRC, SNE, and
           S. Weniger.
2/28/87  Luncheon Costs for SNW, EW,               47.74
           MRC, ARC, MKT, P. Varous and
           J. Grossman on 2/26/87.
 3/9/87  Luncheon Costs for MKT, MRC,              16.55
           JJM & ARC for general strategy
           meeting on 3/12/87.
3/30/87  Luncheon Meeting.                         42.66
3/30/87  Luncheon Meeting-M.R. Cohen,              34.00
           M.K. Thomas, and U.S. Trustee's
           Rep. on 3/26/87.
4/17/87  Luncheon Costs for Alex Cole and          24.28
           Sidney Weniger, et al on 4/15/87.
4/17/87  Luncheon Costs for A.R. Cole, SNE         29.40
           WE, JW, G. Gentile, MKT and
           Larry McGraw on 4/16/87.
4/23/87  Luncheon costs for J.J. Marwil on          5.00
           4/16/87.
4/23/87  Luncheon Costs on 4/22/87.                11.84
4/30/87  A.R. Cole breakfast meeting with           4.51
           Weniger.
4/30/87  Luncheon Meeting A.R. Cole and          $ 28.00
           Weniger Group on 4/24/87.
5/12/87  Payee: JW-Drinks at East Bank              5.00
           Club on 5/5/87.
5/19/87  Luncheon Costs-Sue Meckel.                 7.10
5/19/87  Luncheon Costs Kim Cain.                  13.25
5/19/87  Luncheon Costs.                           29.97
5/27/87  Luncheon Costs re: Meeting.               18.36
 6/2/87  Payee: Luncheon Expense for                9.67
           AR?MRC on 5/21/87.
6/11/87  Payee: Dinner meeting at Standard        206.28
           Club on 5/19/87-MRC.
6/12/87  Luncheon Costs.                           11.93
6/26/87  Payee: Lunch expense with                 40.84
           clients  6/25/87.
 7/1/87  Luncheon Costs 6/20/87.                    9.00
 7/9/87  Payee: Lunch Expense on 7/1/87            19.82
           MRC, ARC, JJM, JW.
8/12/87  Luncheon Costs for J.J. Marwil and         8.00
           J. Wiener while working on brief.
8/25/87  Luncheon Costs for MRC, SNW, JW
           and JHW on 8/20/87.                     24.70
9/10/87  Luncheon Costs for J.J. Marwil.            5.00
9/15/87  Luncheon Costs for J.J. Marwil.            4.00
9/15/87  Luncheon Costs for J. Wiener and          23.00
           J.J. Marwil on 9/4/87.
9/22/87  The Carlton Club.                        106.56
                                                 _______
                                    Total        $823.16

Even if counsel could provide the Court with the necessary information, it is highly unlikely that counsel could prove that the meal expenses were reasonably necessary for the proper representation of the Debtor. For example, the Court finds it difficult to believe that counsel can prove that it was reasonably necessary to entertain the Debtor at such exclusive places as the Standard Club, the Carlton Club and the East Bank Club at the expense of the estate and ultimately at the expense of the unsecured creditors. The parties could just as easily conduct the meetings at the law firm. Moreover, the estate will not pay for the Debtor's attorney's airline upgrades or drinks. Furthermore, the Court finds that, except in very limited circumstances, local breakfast, lunch and dinner expenses for counsel are not compensable. If the attorney were not working on the case, he would still have to eat. Accordingly, the Court finds that, except in very limited circumstances, local meals are not reasonably necessary for the proper representation of the client. Moreover, a proper compensable entry for local meal reimbursement should read:


May 1, 1989  Lunch at the Hyatt for Attorney     $25.40
               Doe and Attorney Smith
               in preparation for afternoon
               hearing on cash collateral on
               May 1, 1989.

*943 E. Federal Express Charges.
The Court will deny the following requests for reimbursement of Federal Express charges because the entries fail to state what was delivered, when it was delivered, to whom it was delivered, and why the United States Postal Service was not used:


2/20/87 Federal Express Charges       $    9.75
3/11/87 Federal Express Charges           48.75
3/16/87 Federal Express Charges            9.75
3/31/87 Federal Express Charges (4)       59.25
4/30/87 Federal Express Charges           40.00
4/30/87 Federal Express Charges            9.75
4/30/87 Federal Express Charges            9.75
5/31/87 Federal Express Charges           68.25
5/31/87 Federal Express Charges            9.75
5/31/87 Federal Express Charges           19.50
5/31/87 Federal Express Charges            9.75
 6/9/87 Federal Express Charges          222.00
 6/9/87 Federal Express Charges            9.75
 6/9/87 Federal Express Charges           20.00
6/19/87 Federal Express Charges           19.50
6/19/87 Federal Express Charges            2.44
6/19/87 Federal Express Charges            7.29
6/19/87 Federal Express Charges            2.44
6/19/87 Federal Express Charges            2.44
6/19/87 Federal Express Charges            7.33
6/19/87 Federal Express Charges            7.30
6/19/87 Federal Express Charges            2.43
6/29/87 Federal Express Charges            9.75
6/29/87 Federal Express Charges           88.25
6/29/87 Federal Express Charges            9.75
6/29/87 Federal Express Charges           19.75
 7/6/87 Federal Express Charges           39.00
 7/8/87 Federal Express Charges           58.75
7/22/87 Federal Express Charges          108.00
8/31/87 Federal Express Charges          176.00
8/31/87 Federal Express Charges           88.25
9/30/87 Federal Express Charges          158.39
9/30/87 Federal Express Charges           39.00
9/30/87 Federal Express Charges            9.75
9/30/87 Federal Express Charges           49.75
9/30/87 Federal Express Charges           49.25
9/30/87 Federal Express Charges           49.75
9/30/87 Federal Express Charges           39.00
9/30/87 Federal Express Charges            9.75
9/30/87 Federal Express Charges            9.75
9/30/87 Federal Express Charges           49.75
                                      _________
                              Total   $1,658.81

A proper compensable request for federal express charges should read:


May 1, 1989  Federal Express 50 copies of the   $58.00
               Disclosure Statement to the
               service list for hearing on May
               5, 1989.

F. Taxicab Charges for Messengers.
At the hearing, Melanie Rovner Cohen represented to the Court that, for efficiency purposes, the firm's in-house messengers are taxied over to the courthouse to file documents. She further testified that the messengers are often sent over to file more than one document at any one time and that such cost for the taxicab is apportioned among the various cases in which the documents are filed. The Court will deny the following requests for taxicab fare reimbursement because the Court is unable to determine who the messenger was, what was delivered or filed and, in some instances, whether the firm allocated the fare among several cases:


2/17/87  Taxicabs Messenger from Federal                 $  2.80
           Court on 2/13/87.
2/28/87  Taxicabs Messenger to and from                     5.00
           Federal Court on 2/23/87.
2/28/87  Taxicabs Messenger to Federal                      2.60
           Court on 2/18/87.
3/23/87  Taxicabs Messenger to and from                     6.00
           Court on 3/11/87.
3/23/87  Taxicabs Messenger to and from                     5.00
           Federal Court on 3/18/87.
3/30/87  Taxicabs messenger to and from                     6.50
           Federal Court on 3/26/87.
3/30/87  Taxicabs Messenger to and from                     7.00
           Court on 3/23.
 4/3/87  Taxicabs Messenger to and from                     7.50
           Federal Court and 175 W. Jackson
           on 3/27/87.
 4/3/87  Taxicabs Messenger to and from                     5.00
           Federal Court on 4/2/87.
4/10/87  Taxicabs Messenger to and from                     5.60
           Federal Court on 4/1/87.
4/10/87  Taxicabs Messenger to and from                     6.00
           Federal Court on 4/2/87.
4/10/87  Taxicabs Messenger to and from                     5.60
           Federal Court on 4/3/87.
4/10/87  Taxicabs Messenger to and from                     5.00
           Federal Court on 4/3/87.
4/10/87  Taxicabs Messenger to and from                     6.00
           Court on 4/7/87.
4/17/87  Taxicabs Messenger to and from                     5.60
           Federal Court and 175 S. LaSalle
           on 4/13/87.
4/23/87  Taxicabs Messenger to and from                     7.00
           Federal Court and 175 W. Jackson
           on 4/15/87.
4/30/87  Taxicabs Messenger to and from                     5.00
           Federal Court on 4/23/87.
4/30/87  Taxicab Messenger from 1 S. Wacker                 3.00
           on 4/24/87.
4/30/87  Taxicabs Messenger to Federal                      3.00
           Court on 4/24/87.
4/30/87  Taxicabs Messenger to and from                     5.00
           Federal Court on 4/28/87.
 5/6/87  Taxicabs Messenger-to and from                     5.60
           Federal Court.
 5/6/87  Taxicabs-messenger-to Federal                     10.00
           Court and return (twice).
 5/6/87  Taxicabs messenger-to and from                     5.00
           Federal Court.
5/12/87  Taxicabs messenger-to and from                     5.00
           Federal Court.
5/27/87  Taxicabs messenger  to and from                   6.00
           Federal Court.
5/27/87  Taxicabs messenger-to and from 180                 4.00
           N. LaSalle.
5/27/87  Taxicabs messenger-to and from                     5.00
           Federal Court.
 6/8/87  Taxicabs to and from Federal Court-messenger.      5.60
 6/8/87  Taxicabs to Federal Court and return-messenger.    6.00
6/12/87  Taxicabs to and from 30 N. LaSalle-messenger.      5.00
*944
6/12/87  Taxicabs to and from Federal Court-messenger.       $  5.00
6/12/87  Taxicabs to and from Federal Building                  6.00
           JKC-per JW.
6/18/87  Taxicabs to 111 W. Monroe-messenger.                   3.00
6/18/87  Taxicabs to and from Federal Court-messenger.          5.00
6/23/87  Taxicabs to and from Federal Court-messenger.          5.00
6/23/87  Taxicabs from Federal Court and                        3.00
           Harris Bank-messenger.
6/23/87  Taxicabs to and from Federal Court-messenger.          3.00
6/23/87  Taxicabs 219 S. Dearborne [sic] and                    6.00
           return-messenger.
6/26/87  Taxicabs to and from Federal Court-messenger.          6.00
6/26/87  Taxicabs to 30 N. LaSalle-messenger.                   8.00
6/26/87  Taxicabs to Federal Court and return-messenger.        6.00
6/26/87  Taxicabs to and from Federal Court-messenger.          6.00
 7/1/87  Taxicabs to Federal Court and ret.                     6.00
           messenger.
 7/9/87  Taxicabs to 11 E. Adams and return-messenger.          6.00
 7/9/87  Taxicabs to and from Federal Court-messenger.          5.60
 7/9/87  Taxicabs to One First National Plaza-messenger.        6.00
7/20/87  Taxicabs to 1 S. Wacker and return-messenger.          7.00
7/24/87  Taxicabs Messenger to and from                         6.00
           Federal Court on 7/22/87.
7/24/87  Taxicabs to and from 200 Chestnut                      5.00
           on 7/22/87.
 8/5/87  Taxicabs Messenger to and from                         5.00
           Court on 8/4/87.
8/12/87  Taxicabs Messenger to and from                         6.00
           Bankruptcy Court on 8/9/87.
8/19/87  Taxicabs Messenger to Three First                      5.00
           National Plaza on 8/13/87.
8/25/87  Taxicabs Messenger to and from 219                     7.50
           S. Dearborn and One First National
           Plaza on 8/20/87.
8/25/87  Taxicabs Messenger to and from 175                     8.00
           W. Jackson and One First National
           Plaza on 8/19/87.
8/25/87  Taxicabs Messenger to One First                        5.00
           National Plaza on 8/19/87.
8/27/87  Taxicabs Messenger to and from                         6.00
           Federal Court on 8/24/87.
 9/1/87  Taxicabs Messenger to and from                         7.50
           Riverside Plaza on 8/28/87.
 9/1/87  Taxicabs Messenger to and from 69                      5.00
           W. Washington on 8/28/87.
 9/1/87  Taxicabs Messenger to and from 70                      7.00
           W. Erie on 8/28/87.
 9/4/87  Taxicabs Messenger to and from                         5.60
           Federal Court on 9/3/87.
9/10/87  Taxicabs Messenger to and from                         3.00
           Federal Court on 9/2/87.
9/15/87  Taxicabs Messenger to and from                         6.00
           Federal Court re: late filing on
           9/11/87.
9/15/87  Taxicabs Messenger to and from 219                     6.00
           S. Dearborn on 9/10/87.
9/17/87  Taxicabs Messenger to 321 N. Clark                     6.00
           on 9/18/87.
9/17/87  Taxicabs for Messenger on 9/15/87.                     5.00
9/17/87  Taxicabs Messenger to and from 219                     6.00
           S. Dearborn on 9/15/87.
9/17/87  Taxicabs Messenger to and from                         6.00
           Court on 9/16/87.
9/21/87  Taxicabs Messenger to Federal                       $  6.00
           Building and Copying on 9/17/87.
                                                             _______
                                              Total          $376.60

A proper compensable entry for cabfare should read:


May 1, 1989  Cabfare for Joe Smith to 30 N.              $7.50
               LaSalle to deliver Emergency
               Application for use of Cash Collateral.

G. General Taxicab Fare Requests
The Court will deny the following taxicab fare reimbursement requests because the Court is unable to determine either who incurred the expense, why the expense was incurred, or what the party was working on, and thus the Court is unable to determine why the estate should pay for cabs to and from the train, to the attorneys' homes and to private clubs and ultimately whether the expense was necessary and reasonable.


2/23/87  Taxicabs Rosa Lopez re working OT           $ 12.70
           on 2/21/87.
2/23/87  Taxicabs J. Wiener to office on               12.00
           2/22/87.
3/16/87  Taxicabs A.R. Cole to train on                 2.50
           3/10/87.
 4/3/87  Taxicabs M.K. Thomas to and from               5.00
           Federal Court on 3/31/87.
4/30/87  Taxicabs A.R. Cole to train on                 2.50
           4/14/87.
4/30/87  Taxicabs for A.R. Cole and J. Wiener          25.00
           on 4/15/87.
5/12/87  Taxicabs JW-cab home from East                 4.00
           Bank Club on 5-5-87.
5/12/87  Taxicabs JW-cab to East Bank Club.             3.75
5/19/87  Taxicabs to Federal Court and Return.          6.00
5/27/87  Taxicabs JW                                    7.50
 6/2/87  Taxicabs to and from Federal Court             6.00
           on 5-29-87.
 6/8/87  Payee: Transportation exp.-worked              9.50
           overtime-Rosa Lopez.
 6/8/87  Taxicabs to 219 S. Dearborn-Maggie             8.00
6/12/87  Taxicabs ARC                                   3.25
6/18/87  Taxicabs to work on 6-4-87-JW                  4.50
6/18/87  Taxicabs to and from Federal                   5.60
           Court-Jerry B.
6/18/87  Taxicabs to Schultz on 6-10-87-JW              4.00
6/18/87  Taxicabs to and from Cook County               4.00
           Law Library-Bob Goldstein.
6/23/87  Taxicabs to train-Rosa Lopez-6-18-87           2.00
6/23/87  Taxicabs from 175 W. Jackson-Rosa              2.80
           Lopez.
7/16/87  Taxicabs to and from Library-B.                6.00
           Goldstein.
7/30/87  Taxicabs to and from work on Sunday-JKC.      10.00
 8/5/87  Taxicabs R.G. Goldstein to and from           11.00
           Kent Library and Xeroxing at Library.
8/12/87  Taxicabs A.R. Cole to train after              2.50
           working late on 8/5/87.
8/12/87  Taxicabs R.G. Goldstein to Cook                4.00
           County Library to get N.Y. Jurisprudence.
8/19/87  Taxicabs R. Goldstein to and from              6.00
           library on 8/14/87.
*945
8/25/87  Taxicabs ARC, SNW, and JW on                $ 30.00
           8/20/87.
9/15/87  Taxicabs J.J. Marwil on 9/9/87.                6.50
9/17/87  Taxicabs J. Wiener on 9/12/87.                 2.00
                                                     _______
                                      Total          $208.60

A proper compensable entry for cabfare should read:


May 1, 1989  Cabfare for John Doe from the            $4.50
               firm to Kent Library to research
               issue on New York
               court's jurisdiction to hear contract
               issue.

H. Messenger Charges.
The Court will deny the following entries for reimbursement of messenger charges because the Court is unable to determine what was delivered, where it was delivered or why it was delivered instead of mailed:


2/25/87  Arrow Messenger Service              $    5.00
3/19/87  Arrow Messenger Service                   5.00
3/19/87  Arrow Messenger Service                   5.00
3/26/87  Arrow Messenger Service                   5.00
4/16/87  Arrow Messenger Service                   9.00
4/28/87  Arrow Messenger Service                  15.00
5/11/87  Arrow Messenger Service                   5.00
5/11/87  Arrow Messenger Service                   5.00
5/31/87  Arrow Messenger Service                  11.00
5/31/87  Arrow Messenger Service 5-19-87           5.00
5/31/87  Arrow Messenger Service 5-20-87          10.00
5/31/87  Arrow Messenger Service (4) 5-5-87       20.00
5/31/87  Arrow Messenger Service 5-7-87            5.00
5/31/87  Arrow Messenger Service 5-15-87           5.00
5/31/87  Arrow Messenger Service 5-7-87            5.00
           JW
5/31/87  Arrow Messenger Service 5-6-87            5.00
 6/9/87  Arrow Messenger Service (9) 5-29-87      45.00
6/18/87  Arrow Messenger Service                  10.00
6/30/87  Arrow Messenger Service                   5.00
7/31/87  Arrow Messenger Service                 116.00
7/31/87  Arrow Messenger Service                   3.50
7/31/87  Arrow Messenger Service                  40.00
7/31/87  Arrow Messenger Service                  65.00
7/31/87  Arrow Messenger Service                 100.00
7/31/87  Arrow Messenger Service                   5.00
7/31/87  Arrow Messenger Service                  55.00
8/30/87  Arrow Messenger Service                 154.50
8/30/87  Arrow Messenger Service                  10.00
8/30/87  Arrow Messenger Service                  92.00
8/31/87  Arrow Messenger Service                  25.00
9/22/87  Arrow Messenger Service                  89.00
9/22/87  Arrow Messenger Service                  70.00
9/22/87  Arrow Messenger Service                   5.00
9/22/87  Arrow Messenger Service                   5.00
9/22/87  Arrow Messenger Service                   5.00
9/28/87  Arrow Messenger Service                 290.00
9/28/87  Arrow Messenger Service                 150.00
9/28/87  Arrow Messenger Service                   5.50
9/28/87  Arrow Messenger Service                   6.00
                                              _________
                               Total          $1,471.50

A proper compensable entry for messenger expenses incurred should read:


May 1, 1989  Arrow Messenger Service-delivered  $55.00
               Disclosure Statement to
               service list.

I. Parking Expenses.
The Court finds that, absent extraordinary circumstances, local parking expenses are noncompensable because they are not reasonably necessary to the proper representation of the client. An attorney ordinarily bears the cost of getting to and from the office. In this case, the Court will deny the following entries because they lack any explanation of extraordinary circumstances and because they either fail to state why the expense was incurred or where it was incurred:


2/23/87  Parking for A.R. Cole on 2/16/87     $ 13.00
           and 2/21/87.
3/31/87  Payee: System Parking, Inc.-Parking     9.00
           Fees for Frank Monfeli on
           February 26, 1987.
4/30/87  Parking for J. Wiener on 4/18/87.       8.00
6/18/87  Parking exp. 6-11-87-JW                10.00
7/24/87  Parking for J.K. Chatz on 7/18 and     16.00
           7/19/87.
7/28/87  J. Wiener-Parking on 7/18/87.          10.00
 8/5/87  Parking for J. Wiener on 7/25/87.       5.00
8/27/87  Parking for J. Wiener on 8/22/87.      10.00
9/10/87  J.J. Marwil-Early Morning Parking       5.50
           on 9/3/87.
9/15/87  Parking Expenses for J. Wiener on      10.00
           9/12/87.
9/24/87  Parking for J. Wiener on 9/19/87.      10.00
9/30/87  Parking Expenses for J.J. Marwil on     5.50
           9/28/87.
                                              _______
                                    Total     $112.00

A proper compensable request for parking expense reimbursement should read:


May 1, 1989  Parking for John Doe at O'Hare  $18.00
               for Trip to New York.

Accordingly, the Court will award Altheimer and Gray $32,020.89 as and for the reimbursement of expenses requested in the First Application which covers the time period from February 11, 1987 to September 30, 1987.

Second Application
The Court has categorized the Second Application expense request into eleven categories; secretarial overtime charges, postage charges, copy charges, travel costs, meal expenses, Federal Express charges, messenger charges, taxicab charges for the messenger, general taxicab fares, parking expenses and art supplies. Now therefore, for the reasons set forth above, the Court will deny the following entries in each category.
*946 A. Secretarial Overtime Charges.


Summarized Cod Overtime - Secretarial           $1,473.12

B. Postage Charges.


Summarized Cod Postage                          $  205.47

C. Copy Charges


11/25/87  Record Copy Services re: various       $1,432.20
            documents.
11/30/87  Hotel Copy Centers, Inc.                  214.80
                                                 _________
                                Total            $1,647.00

D. Travel Costs.


10/02/87  Travel Costs-Hotel, meals and/or       $  450.81
            miscellaneous for J.J. Marwil re:
            trip to New York City on
            9/20/87.
10/13/87  Travel Costs-Hotel, meals and/or           60.00
            miscellaneous for A.R. Cole re:
            trip to Dallas on October 8,
            1987.
10/30/87  John K. Chatz-Reimbursement for           854.66
            travel expenses re: trips to Little
            Rock and New York City on
            10/19-23/87.
10/31/87  Travel Costs-Hotel, meals and/or          973.30
            miscellaneous for M.R. Cohen
            re: trip to New York City on
            9/18-22/87.
10/31/87  Travel Costs-Hotel, meals and/or           54.55
            miscellaneous for J. Wiener re:
            trip to New York City on 9/17-18/87.
1/21/88   Travel Costs-Hotel, meals and/or          162.60
            miscellaneous for M.R. Cohen
            re: trip to New York City on
            1/19/88.
1/31/88   Travel Costs-Hotel, meals and/or          222.84
            miscellaneous for J. Wiener trip
            to New York City on 9/17-18/87.
1/31/88   The Westin Plaza for additional            12.45
            charges J.M. Ward in New
            York.
2/29/88   Travel Costs-Hotel, meals and/or          114.10
            miscellaneous for MRC re: trip
           to Dallas, TX on 2/11-12/88.
2/29/88  Travel Costs-Hotel, meals and/or           107.25
           miscellaneous for JJM re: trip
           to NYC on 1/19-22/88.
2/29/88  Travel Costs-Hotel, meals and/or           150.00
           miscellaneous for JJM re: trip
           to NYC on 1/7-8/88.
2/29/88  Travel Costs-Hotel, meals and/or           160.00
           miscellaneous for JJM re: trip
           to NYC.
2/29/88  Travel Costs-Hotel, meals and/or           286.66
           miscellaneous for J.J. Marwil re:
           trip to New York City on January
           1-22, 1988.
2/29/88  Travel Costs-Hotel, meals and/or           243.48
           miscellaneous for J.J. Marwil re:
           trip to New York City on January
           7-8, 1988.
2/29/88  Travel Costs-Hotel, meals and/or           242.21
           miscellaneous for M.R. Cohen
           re: trip to New York on January
           17-20, 1988.
3/31/88  Travel Costs-Hotel, meals and/or           139.45
           miscellaneous for M.R. Cohen
           re: trip to Dallas, Texas on February
           11-12, 1988.
4/13/88  Travel Costs-Hotel, meals and/or           139.00
           miscellaneous for M.R. Cohen
           re: trip to New York.
5/03/88  Travel Costs-Hotel, meals and/or        $  205.00
           miscellaneous for JJM re: trip
           to NYC on 5/3-5/88.
5/16/88  Travel Costs-Hotel, meals and/or            86.20
           miscellaneous for M.R. Cohen
           re: trip to New York City on
           March 3-6, 1988.
5/31/88  Travel Costs-Hotel, meals and/or           222.84
           miscellaneous for J.J. Marwil re:
           trip to NYC on 5/3-4/88.
6/24/88  Travel Costs-Hotel, meals and/or           315.49
           miscellaneous for M.R. Cohen
           re: trip to New York City on
           5/3-6/88.
                                                 _________
                                Total            $5,202.89

E. Meal Expenses.


10/06/87  Dinner expense for J.J. Marwil on       $   8.00
            10/6/87.
10/09/87  Luncheon costs for SNW, JW and             10.94
            JJM on 10/6/87.
10/22/87  Luncheon expenses on 10/5/87.               6.50
10/27/87  Dinner expenses re: working late           12.00
            on 10/21/87.
10/27/87  Dinner expenses re: working late            6.00
            on 10/23/87.
11/10/87  Dinner costs for D. Cygan re: late          6.00
            work on Fee Petition.
11/12/87  Dinner costs for D. Cygan and L.           12.00
            Stephenson re: late work on Fee
            Petition 11/11/87.
11/10/87  Dinner costs for D. Cygan and L.           12.00
            Stephenson on 11/10/87 re:
            working on Fee Petition.
11/16/87  Breakfast meeting with S. Weniger           5.00
            on 11/12/87.
11/19/87  Luncheon Expenses re: Weninger             28.94
            (MRC).
11/24/87  Luncheon Costs for SNW and JW               6.50
            on 11/23/87.
12/01/87  Luncheon Costs for clients on              10.58
            11/24/87.
12/03/87  Luncheon Costs for MRC, Shelton            16.58
            and Lansfield on 12/2/87.
12/03/87  Luncheon Costs for P. Perrey re:            6.00
            working late on 12/1/87.
12/03/87  Dinner expense for J.J. Marwil re:         11.00
            working late on 12/2/87.
12/03/87  Dinner Costs for J.J. Marwil re:           11.00
            working late 12/1/87.
12/08/87  Luncheon Costs for M.R. Cohen              59.37
            and Weniger at the Standard
            Club.
12/11/87  Luncheon Costs re: working on               6.00
            Fee Petition 12/9/87.
12/15/87  Luncheon Costs for S.N. Weniger             6.08
            on 12/10/87.
12/17/87  Luncheon Costs for S.N. Weniger             4.35
            on 12/15/87.
12/22/87  Luncheon Costs for S.N. Weniger             7.35
            and M.R. Cohen on 12/16/87.
12/22/87  Luncheon Costs for J.J. Marwil re:          5.00
            meeting w/SNW re: working on
            Plan 12/16/87.
12/23/87  Luncheon Costs for JJM and MRC             11.00
            on 12/22/87.
1/20/88   Luncheon Costs for J. Wiener and           10.00
            J.J. Marwil on 1/19/88.
2/02/88   Luncheon Expenses for J.J. Marwil           5.00
            on 1/28/88.
2/08/88   Luncheon Costs M.R. Cohen and              24.29
            Miller at the Standard Club.
2/11/88   Luncheon Costs for S. Weniger on            5.11
            2/9/88.
*947
2/11/88  Luncheon Costs for M.R. Cohen              $ 9.70
           and A.R. Cole on 2/9/88.
2/12/88  Breakfast for SNW on 2/9/88.                 1.67
2/18/88  Luncheon Costs for M.R. Cohen,              18.00
           S. Weniger and J. Wiener on
           2/19/88.
2/29/88  Luncheon Costs with Smolev, ARC             28.57
           and MRC on January 10, 1988.
3/15/88  Luncheon Costs on 3/10/88.                   3.00
4/08/88  Luncheon Costs at Standard Club            111.09
            M.R. Cohen, S.N. Weniger,
           Catlett Fleming et al.
4/19/88  Luncheon Meeting with MRC, JJM              45.90
           and clients from Wengroup.
4/28/88  Luncheon expenses for M.R. Cohen             9.18
           and S. Weniger.
5/03/88  Luncheon Costs for SNW on                    1.67
           4/25/88.
5/19/88  Luncheon expense for Weniger on              2.00
           5/18/88.
6/09/88  Luncheon Costs for J.J. Marwil on            5.00
           6/8/88 (Harwen Motion).
6/24/88  Luncheon Costs for J.M. Ward on             24.49
           5/10/88.
                                                   _______
                                  Total            $572.86

F. Federal Express Charges.


10/31/87  Federal Express Charges            $  282.75
10/31/87  Federal Express Charges                19.50
10/31/87  Federal Express Charges                 9.92
10/31/87  Federal Express Charges                 9.91
10/31/87  Federal Express Charges                 9.92
6/29/88   Federal Express Charges                10.75
6/29/88   Federal Express Charges                97.50
Summarized Cod                                2,501.91
                                             _________
                                Total        $2,942.16

G. Messenger Charges.


10/26/87        Arrow Messenger Service       $   51.40
10/26/87        Arrow Messenger Service           70.00
10/26/87        Arrow Messenger Service            5.00
10/31/87        Arrow Messenger Service           34.00
10/31/87        Arrow Messenger Service           40.00
6/29/88         Messenger Service                111.00
Summarized Cod  Messenger Charges              1,428.50
                                              _________
                                 Total        $1,739.90

H. Taxicab Charges for Messengers.


10/06/87  Taxicabs messenger to and from        $ 6.00
            Federal Court on 10/1/87.
10/06/87  Taxicabs messenger to and from          5.00
            Federal Court on 9/30/87.
10/06/87  Taxicabs messenger to and from          5.40
            Federal Court on 10/1/87.
10/09/87  Taxicabs messenger to and from          5.60
            Federal Court on 10/5/87.
10/09/87  Taxicabs messenger to and from          6.00
            Federal Court on 10/6/87.
10/22/87  Taxicabs messenger to and from          4.50
            Federal Court on 10/16/87.
10/29/87  Taxicabs messenger to and from          5.00
            Federal Court on 10/26/87.
10/06/87  Taxicabs messenger from Federal         2.50
            Court on 10/19/87.
11/24/87  Taxicabs messenger to and from          5.00
            Federal Court on 11/23/87.
12/01/87  Taxicabs messenger to Federal           3.00
            Court on 11/25/87.
12/01/87  Taxicabs messenger to Bankruptcy        3.00
            Court on 11/25/87.
12/03/87  Taxicabs messenger to and from        $ 5.00
            Federal Court on 11/20/87.
12/08/87  Taxicabs messenger to and from          6.00
            Bankruptcy Court on 12/03/87.
12/10/87  Taxicabs messenger to and from         11.00
            Bankruptcy Court; Three First
            National; and Quaker Oats on
            12/9/87.
12/10/87  Taxicabs messenger to Federal           3.00
            Court on 12/2/87.
12/10/87  Taxicabs messenger to and from          6.00
            Bankruptcy Court on 12/08/87.
12/11/87  Taxicabs messenger to and from          4.45
            Federal Court on 11/23/87.
12/11/87  Taxicabs messenger to and from          5.00
            Three First National Plaza on
            12/10/87.
12/22/87  Taxicabs messenger to and from          3.00
            Federal Court on 12/17/87.
12/23/87  Taxicabs messenger to Federal           2.60
            Court on 12/22/87.
1/08/88   Taxicabs messenger from Federal         2.50
            Court on 1/07/88.
1/08/88   Taxicabs messenger to and from          5.00
            Federal Court on 1/06/88.
1/19/88   Taxicabs messenger to Bankruptcy        5.00
            Court on 1/12/88.
1/28/88   Taxicabs messenger to and from          5.00
            Federal Court on 1/07/88.
2/02/88   Taxicabs messenger to Quaker            5.00
            Tower on 1/29/88.
2/02/88   Taxicabs messenger to Quaker            5.00
            Tower on 1/28/88.
2/02/88   Taxicabs messenger to and from          5.00
            Federal Court on 1/28/88.
2/02/88   Taxicabs messenger to 3 First National  2.60
            Plaza on 1/28/88.
2/02/88   Taxicabs messenger to and from          5.00
            Federal Court on 1/13/88.
2/02/88   Taxicabs messenger to and from          5.00
            Federal Court on 1/27/88.
2/04/88   Taxicabs messenger to and from          5.00
            Bankruptcy Court re: Filing on
            2/3/88.
2/04/88   Taxicabs messenger to and from          6.00
            400 S. LaSalle on 2/2/88.
2/04/88   Taxicabs messenger to and from          5.00
            Federal Court on 2/2/88.
2/04/88   Taxicabs messenger to and from          5.00
            Federal Court on 2/1/88.
2/09/88   Taxicabs messenger to and from          5.00
            Federal Court on 2/3/88.
2/09/88   Taxicabs messenger to and from          5.00
            Federal Court on 2/2/88.
2/12/88   Taxicabs messenger from Federal         2.25
            Court on 2/11/88.
2/23/88   Taxicabs messenger to and from          5.00
            Federal Court on 2/19/88.
2/25/88   Taxicabs messenger to and from          9.00
            Two First National Plaza and
            Quaker Tower on 2/22/88.
2/25/88   Taxicabs messenger to and from          5.00
            Federal Court on 2/23/88.
2/25/88   Taxicabs messenger to and from          6.00
            Federal Court on 2/22/88.
2/29/88   Taxicabs messenger to and from          5.00
            Federal Court on 2/24/88.
3/10/88   Taxicabs messenger to and from          6.00
            Bankruptcy Court on 3/9/88.
3/10/88   Taxicabs messenger to and from          5.00
            Federal Court on 3/8/88.
3/16/88   Taxicabs messenger to and from          3.00
            Federal Court on 3/1/88
3/24/88   Taxicabs messenger to and from          9.00
            Three First National Plaza and
            Quaker Tower on 3/22/88.
3/24/88   Taxicabs messenger to and from          6.00
            Standard Club on 3/22/88.
*948
3/29/88   Taxicabs messenger to Federal         $ 3.00
            Court on 3/24/88.
3/29/88   Taxicabs messenger to and from          5.00
            Federal Court on 3/23/88.
4/05/88   Taxicabs messenger to and from          6.00
            Bankruptcy Court on 3/31/88.
4/12/88   Taxicabs messenger to and from          5.00
            Federal Court on 4/11/88.
4/12/88   Taxicabs messenger to and from          5.00
            Judge De Witt's Chambers on
            4/27/88.
4/12/88   Taxicabs messenger to and from          6.00
            Court on 4/7/88.
4/19/88   Taxicabs messenger to and from          5.00
            Judge De Witt's Chambers on
            4/13/88.
4/19/88   Taxicabs messenger to and from          5.00
            Federal Court on 4/14/88.
4/28/88   Taxicabs messenger to and from          2.50
            Federal Court on 4/21/88.
5/03/88   Taxicabs messenger to and from          6.00
            Federal Court on 4/2/88.
5/17/88   Taxicabs messenger to and from          6.00
            Federal Court on 5/16/88.
5/19/88   Taxicabs messenger to and from          6.50
            321 N. Clark on 5/18/88.
5/19/88   Taxicabs messenger to and from          6.00
            Bankruptcy Court on 5/16/88.
6/07/88   Taxicabs messenger to and from          5.00
            Federal Court on 5/31/88.
6/07/88   Taxicabs messenger to and from          5.00
            Federal Court on 6/2/88.
6/30/88   Taxicabs  messenger to One First       7.00
            National Plaza and 321 N.
            Clark.
6/30/88   Taxicabs  messenger  to and           5.00
            from Gardner and Cartnon [sic]
            and Douglas.
                                               _______
                                  Total        $323.40

I. Taxicab Fare Charges.


10/06/87  Taxicabs J.J. Marwil on 10/5/87.        $  6.00
10/09/87  Taxicabs J. Wiener to restaurant           6.50
            and home on 10/5/87.
10/22/87  Taxicabs J.H. Pinkert to and from          5.50
            Northwestern Library on
            10/19/87.
10/27/87  Taxicabs on 10/23/87 re: working          19.00
            on Fee Petition.
11/10/87  Taxicabs for D. Cygan re: late            17.00
            work on Fee Petition.
11/12/87  Taxicabs D. Cygan home re: late           17.00
            work on Fee Petition 11/11/87.
11/12/87  Taxicabs D. Cygan on 11/11/87 re:         17.00
            late work on Fee Petition.
11/12/87  Taxicabs M.E. Leipold to home after        6.00
            late work 11/9/87.
11/12/87  Taxicabs M.E. Leipold.                    12.00
11/16/87  Taxicabs J. Wiener to restaurant           3.00
            on 11/11/87.
11/19/87  Taxicabs A.R. Cole to train after          2.75
            late work on 11/2/87.
12/03/87  Taxicabs P. Perrey home re:               12.50
            working late on 12/2/87.
12/03/87  Taxicabs J. Wiener on 11/30/87.            4.25
12/10/87  Taxicabs D. Cygan re: working on          17.00
            Fee Petition on 12/09/87.
12/11/87  Taxicabs D. Cygan re: working on          17.00
            Fee Petition on 12/10/87.
12/10/87  Taxicabs D. Cygan re: working             17.00
            late on Fee Petition 12/10/87.
1/08/88   Taxicabs J.K. Chatz to and from           12.00
            office 1/3/88.
3/03/88   Taxicabs T.R. McFadden to Northwestern     3.00
            Law Library.
3/08/88   Taxicabs J. Wiener on 3/3/88.            $ 5.00
4/07/88   Taxicabs M.R. McFadden to                  3.00
            Northwestern on 4/5/88.
4/26/88   Taxicabs S.M. Zamek to and from            4.25
            Cook County Library on
            4/25/88.
6/09/88   Taxicabs K. Carlson to and from            6.00
            Bankruptcy Court on 6/8/88.
6/27/88   Taxicabs D. Cygan on 6/23/88 re:          17.00
            late work on Fee Petition.
                                                  _______
                                      Total       $229.75

J. Parking.


10/27/87  Parking expenses on 10/21/87 re:        $ 9.00
            working on fee petition.
12/03/87  Parking expenses for J.J. Marwil         10.00
            re: working late on 12/2/87.
12/03/87  Parking expenses for J.J. Marwil         10.00
            re: working late 12/1/87.
12/03/87  Parking expenses for J.J. Marwil          9.00
            on 11/30/87.
12/08/87  Parking expenses for J.K. Chatz           9.00
            re: late work on Fee Petition
            11/24/87.
2/23/88   Parking for J.J. Marwil on               11.00
            2/21/88.
3/24/88   Early morning parking for J.J.           10.00
            Marwil on 3/24/88.
6/15/88   Parking expenses for J.J. Marwil          5.50
            re: late work on 6/14/88.
                                                  ______
                                     Total        $73.50

K. Art Supplies.


12/11/87  Sheldons Art Supply for Posters    $31.54
            and Pens.
                                             ______
                                Total        $31.54

The Court hereby denies the request for $31.54 for art supplies because art supplies, absent extraordinary circumstances, are overhead, and Altheimer and Gray failed to set forth any extraordinary circumstances. A compensable entry should read:


May 1, 1989  Paper and Posterboard for           $10.00
               preparation Charts and Diagrams
               for Hearing on
               Sale of Property.

In summary, the Court will award Altheimer and Gray $27,197.34 for the expenses requested in the Second Application covering the time period from October 1, 1987 to June 30, 1988.
IT IS HEREBY ORDERED THAT Altheimer & Gray is awarded $59,218.23 for the expenses requested in the First and Second Applications. IT IS HEREBY FURTHER ORDERED THAT, pursuant to the parties' agreement, the Debtor shall pay said award as follows:
After payment of the Interim Fee Allowance, Weniger shall cause to be paid the outstanding balance of the Disbursements Allowance from one-third of any *949 of the Debtors' net proceeds received from the sale of Apartment 3B at 40 East 80th Street, Lot 7 in Little Rock, Arkansas or 638 Dune Road, West Hampton Beach, New York.
NOTES
[1]  The Court incorrectly stated in its February 1, 1989 Order that five of the seven estates would be substantively consolidated.
[2]  In re Continental Illinois Securities Litigation, 572 F.Supp. 931, 934 (N.D.Ill.1983); In re UNR Industries, Inc., 72 B.R. 796, 802 (Bankr.N.D.Ill. 1987); In re Sapolin Paints, Inc., 38 B.R. 807 (Bankr.E.D.N.Y.1984).
[3]  Pacific Express, Inc., 56 B.R. at 866; Sapolin Paints, Inc., 38 B.R. at 807.
[4]  In re Seneca Oil Company, 65 B.R. 902, 913 (Bankr.D.Kan.1986); Lindberg Products, Inc., 50 B.R. at 222; Pacific Express, 56 B.R. at 866; In re City Planners & Developers, Inc., 5 B.R. 217, 219 (Bankr.D. Puerto Rico 1980).
[5]  In re Coconut Grove Bayshore, Inc., 33 B.R. 194, 195 (Bankr.S.D.Fla.1983).
[6]  In re National Paragon, 68 B.R. 337, 343 (Bankr.E.D.Pa.1986), rev'd., 76 B.R. 73 (E.D.Pa. 1987) (abuse of discretion to automatically deny expenses as overhead); Seneca Oil, 65 B.R. at 913; Pacific Express, 56 B.R. at 866; In re Southern Industrial Banking Corporation, 41 B.R. 606, 614 (Bankr.E.D.Tenn.1984); In re Horn & Hardart Baking Co., 30 B.R. 938, 945 (Bankr.E.D.Pa.1983).
[7]  In re Citizens Mortgage Investment Trust, 37 B.R. 813, 823 (Bankr.D.Mass.1984).
[8]  In re Four Star Terminals, Inc., 42 B.R. 419, 427 n. 1 (Bankr.D. Alaska 1984); In re Bible Deliverance Evangelistic Church, 39 B.R. 768, 778 (Bankr.E.D.Pa.1984); Sapolin Paints, Inc., 38 B.R. at 816; In re Lafayette Radio Electronics Corporation, 16 B.R. 360, 362 (Bankr.E.D.N.Y. 1982).
[9]  The Court has recited the entries listed verbatim from the Debtor's Application.